Exhibit 10.1
(TRICOMARINE LOGO) [c84860c8486000.gif]
TRICO INCENTIVE BONUS PLAN
2009
This Trico Marine Services, Inc. Annual Incentive Plan (the “Plan”) is adopted
by Trico Marine Services, Inc., a Delaware corporation (the “Company”). The
terms of the Plan have been approved by the Company’s Board of Directors and are
as follows:
I. Purpose
The Plan is designed to increase shareholder value through effective use of
performance-based bonus awards. The Plan is intended to advance the best
interests of the Company and its subsidiaries by providing key employees with
additional incentives through the grant of cash awards based on the performance
of the Company, the business segment and the employee, thereby increasing the
personal stake of such employees in the continued success and growth of the
Company and encouraging them to remain in the employ of the Company.
II. Term
The effective date of this Plan is January 1, 2006. The Plan will remain in
effect for successive fiscal years beginning on January 1, 2006 (each, a “Plan
Year”).
III. Eligibility
The participants in this Plan shall be those employees of the Company who have
been selected by the CEO, and are approved by the Compensation Committee of the
Company’s Board of Directors (the “Compensation Committee”). Notwithstanding the
foregoing, eligible employees must have been full-time employees with the
Company or any of its subsidiaries for at least three months of the Plan Year
and remain employed on a full-time basis through the bonus payment date for such
Plan Year. Directors who are not employees of the Company shall not be eligible
to participate in the Plan.
IV. Change in Eligibility Status
In making decisions regarding employees’ participation in the Plan, the CEO may
consider any factors that he or she may consider relevant. The following
guidelines are provided as general information regarding employee status changes
upon the occurrence of the events described below, provided that recommendation
to include an employee in the Plan originates from the CEO:

  (a)   New hire, Transfer, Promotion. A newly hired, transferred or promoted
employee selected and approved as a Participant in the Plan after March 1 of the
Plan Year may participate in the Plan on a pro rata basis as of the date the
Participant was approved into the Plan. A newly hired, transferred or promoted
employee selected and approved as a Participant in the Plan prior to March 1 of
the Plan Year may participate based on a full Plan Year.

  (b)   Demotion. An Incentive Award will generally not be made to an employee
who has been demoted during the Plan Year because of performance.

 

 



--------------------------------------------------------------------------------



 



  (c)   Termination. An Incentive Award will generally not be made to any
Participant whose services are terminated prior to the payment of the Incentive
Award for reasons of misconduct, failure to perform or other cause.

  (d)   Resignation. An Incentive Award will generally not be made to any
Participant who resigns for any reason, including retirement, before the
Incentive Award is made. However, if the Participant has voluntarily terminated
his or her employment with the Company’s consent, the Participant may be
considered for a full year or pro rata Incentive Award, provided the Participant
otherwise qualifies for the Incentive Award.

  (e)   Death and Disability. A Participant whose status as an active employee
is changed prior to the payment of the Incentive Award for any reason other than
the reasons cited above may be considered for a pro rata Incentive Award,
provided the Participant otherwise qualifies for the Incentive Award. In the
event that an Incentive Award is made on behalf of an employee who has
terminated employment by reason of death, any such payments or other amounts due
will generally be paid to the Participant’s estate.

The above guidelines are subject to the terms of any applicable employment,
severance or similar agreements. Nothing in the Plan shall confer any right to
any employee to continue in the employ of the Company.
V. Performance-Based Bonus Awards
Subject to the following provisions, the CEO will determine, and recommend for
approval by the Compensation Committee, a Performance-Based Bonus Award (the
“Award”) for selected employees. Each grant of an Award shall specify the amount
and nature of the Award to be received by the employee subject to satisfaction
of specified “Incentive Opportunities” within a specified “Performance Period.”
(a) Performance Period. The Performance Period with respect to each Award shall
be the period of time within which the Incentive Opportunities relating to the
Award are to be achieved. Unless otherwise specified, the Performance Period
shall be the then-current Plan Year relating to the granting of the Award.
(b) Incentive Opportunities. The CEO will determine, and recommend for approval
by the Compensation Committee, Incentive Opportunities for each Participant. The
Incentive Opportunities will be defined as Incentive Opportunity Zones that
represent a range of threshold, target and maximum performance outcomes for
which incremental proportional increases in performance will result in
incremental proportional increases in the Award. Each Incentive Opportunity Zone
will include threshold, target and maximum incentive opportunities. The
Participant’s target incentive opportunity will be based on the Participant’s
role and responsibilities, and will be expressed as a percentage of the
Participant’s base salary. The Participant’s threshold and maximum incentive
opportunities will be expressed as a Payout Multiple of the target incentive
opportunity and will also be based on the Participant’s role and
responsibilities. The tables set forth on Exhibit A outline the target Payout
Multiples for certain Participant categories.
The target incentive opportunity as a multiple of base salary, and the resulting
threshold and maximum opportunities will be determined and approved in writing
and kept on file for each Participant.

 

2



--------------------------------------------------------------------------------



 



(c) Performance Goals. Each Participant shall have specific performance goals
(the “Performance Goals”) determined for his or her position for the Plan Year.
These Performance Goals will be based on certain financial and non-financial
performance measures that support the approved business plan of the Company, and
should identify how the Participant will support the achievement of such goals.
Several performance categories will be used for each Participant:

  1.   Financial Performance ¾ There will be one or more performance measures
with equal or different weights that may be used within this category, including
without limitation any one or more of the performance criteria described below:

  •   Corporate EBITDA versus Plan;

  •   Division and Region EBITDA versus Plan expenses and the General and
Administrative Costs.

The Performance Goals for these financial measures will generally be based on
the Company’s financial plan for the relevant Plan Year as approved by the Board
of Directors.

  2.   Individual Performance ¾ The Individual Performance Goals will generally
be based on those established using the Company’s annual performance appraisal
program and review of the general performance of the individual by the
employee’s supervisor. While the interpretation of how well the Individual
Performance Goals are met will be more subjective than for financial measures,
the following descriptions will be used to interpret individual performance and
are based on the measures as defined by the performance appraisal process:

  •   Exceptional Performance — Performance and competency demonstration were at
an extraordinary level.

  •   Strong Performance — Performance and competency demonstration were above
expectations.

  •   Fully Met Performance Expectation — Performance and competency
demonstration fully met expectation.

  •   Acceptable Performance — Performance and competency demonstration met most
expectations but development or improvement is necessary in some areas.

  •   Performance Requires Improvements — Performance and competency
demonstration were below expectations.

  3.   Safety — Refer to Exhibit C for a detailed explanation of the components
of this measure.

  4.   Vessel reliability, overall vessel costs and delivery of newbuild and
refurbished vessels — The measures will be defined by processes and practices to
eliminate any unplanned events by reducing down time that results in lost
revenue, maintaining the schedule of delivery of owned and time chartered
vessels and planned classification costs.

 

3



--------------------------------------------------------------------------------



 



The target mix and weighting of the Performance Goals for each Participant will
vary depending on the Participant’s role and responsibilities, as set forth on
Exhibit B.
For the financial performance measures, threshold, target and maximum
Performance Goals will be established and aligned within the Participant’s
applicable Incentive Opportunity Zone as defined above. Straight line
(“proportional”) interpolation shall be used to determine the actual performance
of each financial measure. The threshold, target and maximum Performance Goals
for these financial measures, based on the Company’s plan for 2008 are set forth
on Exhibit C.
(d) Minimum Performance Requirements. For 2009, the minimum performance
requirement in order to receive an Award in accordance with the Plan is as
follows:

  1.   Individual Performance at “Fully Met Performance Expectation” or better.

(e) Distributions. To the extent it has been earned, an Award shall be
distributed in cash, and shall be paid in lump sum to the employee following
approval by the Board of Directors of the Company’s Plan Year financial
statements. The payment of such Award shall not be assigned, transferred,
mortgaged or otherwise disposed of prior to actual receipt, and any such attempt
shall be null and void.
VI. Administration of the Plan
This Plan shall be administered by the Compensation Committee with oversight by
the Board of Directors. The Compensation Committee shall have the authority to
interpret the provisions of this Plan and make final decisions with respect to
the entitlement of any employee to an Award. The Committee shall also have the
authority to review and approve any proposed amendments to the Plan throughout
the Plan Year. The Committee retains the right to discontinue or amend this Plan
at any time. The Committee may use discretion to adjust the Award levels to
account for events that impact the ability to meet the Incentive Opportunities
described in Section V. The CEO will be responsible for the interpretation and
the day-to-day management of the Plan. The CEO shall also make recommendations
to the Committee for review and approval.
Nothing in this Plan is to be considered a guarantee of an Award. Any decisions
by the Compensation Committee, on behalf of the Board of Directors, are final
and binding on all parties.



 

4



--------------------------------------------------------------------------------



 



VII. Exemption from Liability; Indemnification
The members of the Compensation Committee and the persons acting on behalf of
the Compensation Committee shall be free from liability for their acts,
omissions, and conduct in the administration of the Plan, except for those acts,
omissions and conduct resulting from willful misconduct or lack of good faith.
The Company shall indemnify each member of the Compensation Committee, the
persons acting on behalf of the Compensation Committee and any other employee,
officer or director of the Company against any claims, loss, damage, expense and
liability, by insurance or otherwise, reasonably incurred by the individual in
connection with any action or failure to act by reason of performance of an
authorized duty or responsibility for or on behalf of the Company pursuant to
the Plan unless the same is judicially determined to be the result of the
individual’s gross negligence or willful misconduct. The foregoing right shall
be in addition to any other rights to which such person may be entitled to as a
matter of law.
VIII. Additional Provisions
(a) Amendments. The Board of Directors may, in its sole discretion, discontinue
the Plan at any time, or amend it from time to time. The Compensation Committee
shall have the authority to amend any grant to include any provision which, at
the time of such amendment, is authorized under the terms of the Plan; however,
after the end of any plan year, no award that has been earned and not paid may
be revoked.
(b) No Guaranty of Employment. The grant of an Award under the Plan shall not
constitute an assurance of continued employment during the Performance Period.
(c) Withholding. Payments under the Plan shall be net of an amount sufficient to
satisfy any federal, state or local withholding tax liability.
(d) Governing Law. This Plan shall be governed and construed under the laws of
the State of Texas.

 

5



--------------------------------------------------------------------------------



 



Exhibit A
Target Payout Multiples
The following tables set forth the target Payout Multiples for certain
Participant categories (where “X” equals the target incentive opportunity as a
percentage of base salary):

•   Chief Executive Officer — responsible for overall financial performance of
the Company:

          Threshold Multiple of Target   Target   Maximum Multiple of Target
.50X   1.00X   2.00X

•   Chief Financial and Administrative Officers — includes executives with
direct profit and loss or overall financial responsibilities for the Company at
the corporate level:

          Threshold Multiple of Target   Target   Maximum Multiple of Target
0.25X   .60X   1.20X

•   Other Named Executive Officers — includes executives with direct profit and
loss or overall financial responsibilities for the Company at the corporate
level:

          Threshold Multiple of Target   Target   Maximum Multiple of Target
0.25X   .50X   .100X

•   Other Senior Management — includes senior corporate managers, profit center
managers and others with direct profit and loss or overall financial
responsibilities for the Company:

          Threshold Multiple of Target   Target   Maximum Multiple of Target
0.20X   .40X   .80X

•   Other Management — includes management level employees with direct or
indirect profit and loss at the divisional or regional level:

          Threshold Multiple of Target   Target   Maximum Multiple of Target
0.15X   .30X   .60X

•   Key Employees — includes employees with management responsibilities and
indirect profit and loss responsibilities:

          Threshold Multiple of Target   Target   Maximum Multiple of Target
0.10X   .20X   .40X

 

6



--------------------------------------------------------------------------------



 



Exhibit B
Target Mix and Weighting of Performance Goals
Target mix and weighting of the Performance Goals for certain Plan Participants:

                                                                      Corporate
    Division     Region     New                               EBITDA     EBITDA
    EBITDA     Vessel     Vessel                     Group   Vs. Plan     vs.
Plan     Vs. Plan     Delivery     Reliability     Safety     Individual    
Total  
Senior Corporate Management
    70 %                                     10 %     20 %     100 %
Profit Center Managers
    35 %     35 %                             10 %     20 %     100 %
Country Managers
    15 %     25 %     25 %                     15 %     20 %     100 %
Corporate Support
    50 %                                     10 %     40 %     100 %
Technical Services
    20 %                     30 %     30 %     10 %     10 %     100 %

 

7



--------------------------------------------------------------------------------



 



Exhibit C
Target Performance Goals
The following are threshold, target and maximum Performance Goals for financial
measures to be utilized in connection with the Plan:

                  Performance Goals     Threshold   Target (Budget)   Maximum
Performance Measure   Rate   Rate   Rate
Safety — ESQS (1)
           
• Environment
  Increase in number of incidents from prior year by 20%   Same number of
incidents as in prior year   Reduction by 20% of incidents from prior year
• Safety (TRIR)
  10% increase from Target TRIR   Target TRIR   10% reduction from Target TRIR
• Safety (Operations)
  Increase in number of incidents from prior year by 20%   Same number of
incidents as in prior year   Reduction by 20% of incidents from prior year
• Quality
  N/A   No major non-conformities   N/A
• Security
  N/A   No recordable security incidents   N/A

      (1)   Safety bonus would be forfeited in the event of a vessel related
accidental death.

                                          Threshold     Target (Budget)    
Maximum           % of     $   % of     $   % of   Performance Measure   $
(millions)   Target     (millions)   Target     (millions)   Target  
Corporate EBITDA
  Threshold of Plan Target     75 %   Plan Target     100 %   Maximum of Plan
Target     125 %

                                          Threshold     Target (Budget)    
Maximum           % of     $   % of     $   % of   Performance Measure   $
(millions)   Target     (millions)   Target     (millions)   Target  
Division EBITDA — CTC
  Threshold of Plan Target     75 %   Plan Target     100 %   Maximum of Plan
Target     125 %
Division EBITDA — DeepOcean
  Threshold of Plan Target     75 %   Plan Target     100 %   Maximum of Plan
Target     125 %

 

8



--------------------------------------------------------------------------------



 



                                          Threshold     Target (Budget)    
Maximum           % of     $   % of     $   % of   Performance Measure   $
(millions)   Target     (millions)   Target     (millions)   Target  
T&S Region EBITDA — North Sea
  Threshold of Plan Target     75 %   Plan Target     100 %   Maximum of Plan
Target     125 %
T&S Region EBITDA — US GoM
  Threshold of Plan Target     75 %   Plan Target     100 %   Maximum of Plan
Target     125 %
T&S Region EBITDA — Mexico
  Threshold of Plan Target     75 %   Plan Target     100 %   Maximum of Plan
Target     125 %
T&S Region EBITDA — Brazil
  Threshold of Plan Target     75 %   Plan Target     100 %   Maximum of Plan
Target     125 %
T&S Region EBITDA — W Africa
  Threshold of Plan Target     75 %   Plan Target     100 %   Maximum of Plan
Target     125 %
T&S Region EBITDA — SE Asia
  Threshold of Plan Target     75 %   Plan Target     100 %   Maximum of Plan
Target     125 %

                                          Threshold     Target (Budget)    
Maximum           % of         % of         % of   Performance Measure   Measure
  Target     Measure   Target     Measure   Target  
Vessel Reliability
  Reduce down time by 10%     75 %   Reduce down time by 20%     100 %   Reduce
down time by 30%     125 %

                                                      Threshold     Target
(Budget)     Maximum               % of             % of             % of  
Performance Measure   Measure     Target     Measure     Target     Measure    
Target  
Vessel Delivery
    N/A       75 %   Target vessel deliveries for 2009 per Plan     100 %  
Vessels delivered 15 days prior to projected delivery dates     125 %

 

9